Title: From George Washington to Alexander Hamilton, 29 October 1795
From: Washington, George
To: Hamilton, Alexander


          
            (Private & confidential)
            My dear Sir,
            Philadelphia 29th Oct. 1795
          
          A voluminous publication is daily expected from Mr R——. The paper alluded to in the extract of his letter to me, of the 8th instt, and inserted in all the Gazettes, is a letter of my own, to him; from which he intends (as far as I can collect from a combination of circumstances) to prove an inconsistency in my conduct, in ratifying the Treaty with G. Britain, without making a rescinding (by the British government) of what is commonly

called the Provision order, equally with the exception of the 12th article, by the Senate, a condition of that ratification. Intending thereby to shew, that my final decision thereon, was the result of party-advice; and that that party was under British influence. It being a letter of my own which he asked for, I did not hesitate a moment to furnish him therewith; and to authorise him to publish every private letter I ever wrote, and every word I ever uttered to him, if he thought they wd contribute to his vindication: But the paper he asked for, is but a mite of the volume that is to appear; for without any previous knowledge of mine, he had compiled every official paper (before this was asked) for publication; the knowledge of which can subserve the purposes he has in view; and why they have not made their appearance before this, I know not, as it was intimated in the published extract of his letter to me, that nothing retarded it but the want of the paper then applied for, which was furnished the day after my arrival in this city—where (on the 20th instt) I found his letter, after it had gone to Alexandria & had returned.
          I shall now touch upon another subject, as unpleasant as the one I have just quitted. What am I to do for a Secretary of State? I ask frankly, & with solicitude; and shall receive kindly, any sentiments you may express on the occasion. That there may be no concealment; & that the non-occupancy of the office until this time may be accounted for (I tell you in confidence that) Mr Paterson of New-Jersey; Mr Thos Johnson of Maryland; Genl Pinckney of So. Carolina; and Mr Patrick Henry of Virginia; in the order they are mentioned, have all been applied to and refused. Would Mr King accept it? You know the objections I have had to the nomination, to office, any person from either branch of the Legislature; and you will be at no loss to perceive, that at the present crisis, another reason might be adduced against this appointment. But maugre all objections, if Mr King wd accept, I would look no further. Can you sound, and let me know soon, his sentiments on this occasion. If he should seem disposed to listen to the proposition—tell him candidly, all that I have done in this matter; that neither he, nor I, may be made uneasy thereafter from the discovery of it; he will, I am confident perceive the ground upon which I have acted in making these essays; and will, I am persuaded, appreciate my motives. If he should decline also, pray learn with precision from him, what the

qualifications of Mr Potts the Senator are—and be as diffusive as you can with respect to others, and I will decide on nothing until I hear from you—pressing as the case is.
          To enable you to judge of this matter with more lights still; I add, that Mr Marshall of Virginia has declined the Office of Attorney General, and I am pretty certain would accept of no other: And I know that Colo. Carrington would not come into the War department (if a vacancy should happen therein). Mr Dexter, it is said, would accept the Office of Attorney General—No person is yet absolutely fixed on for that Office. Mr Smith of So. Carolina would, sometime ago, have had no objection to filling a respectable office under the Genl government; but what his views might lead to, or his abilities particularly fit him for, I am an incompetent judge: and besides, on the ground of popularity, his pretensions would, I fear, be small. Mr Chase of Maryland is, unquestionably, a man of abilities; and it is supposed by some, that he wd accept the appointment of Attorney General. Though opposed to the adoption of the Constitution, it is said he has been a steady friend to the general government since it has been in operation. But he is violently opposed in his own State by a party, and is besides, or to speak more correctly has been, accused of some impurity in his conduct. I might add to this catalogue, that Colo. Innes is among the number of those who have passed in review; but his extreme indolence renders his abilities (great as they are said to be) of little use. In short, what with the non-acceptances of some; the known deriliction of those who are most fit; the exceptionable draw backs from others; and a wish (if it were practicable) to make a geographical distribution of the great officers of the Administration, I find the selection of proper characters an arduous duty.
          The period is approaching, indeed is already come, for selecting the proper subjects for my communications to Congress at the opening of the next Session—and the manner of treating them merits more than the consideration of a moment. The crisis, and the incomplete state in which most of the important affairs of this country are, at present, make the first more difficult—and the latter more delicate than usual.
          The Treaty with G. Britain is not yet concluded. After every consideration, however, I could bestow on it (and after entertaining very serious doubts of the propriety of doing it, on account

of the Provision order) it has been ratified by me: what has been, or will be done by the governmt of G. Britain relative to it, is not now and probably will not, be known by the meeting of Congress: Yet, such perhaps is the state of that business, as to make a communication thereof to the Legislature necessary: whether in the concisest form, or to accompany it with some expression of my sense of the thing itself, & the manner in which it has been treated, merits deep reflection. If good would flow from the latter, by a just & temperate communication of my ideas to the community at large, through this medium; guarded so as not to add fuel to passions prepared to blaze—and at the sametime so expressed as not to excite the criticisms, or animadversions of European Powers, I would readily embrace it. But I would, decidedly, avoid every expression which could be construed a deriliction of the powers of the President with the advice and consent of the Senate to make Treaties; or into a shrinking from any act of mine relative to it. In a word, if a conciliatory plan can be assimilated with a firm, manly & dignified conduct in this business, it would be desirable; but the latter I will never yield. On this head it may not be amiss to add, that no official (nor indeed other) accounts have been received from France of the reception of the Treaty with G. Britain, by the National Convention—Perhaps it is too soon to expect any.
          Our negociations with Spain, as far as accts have been recd from Mr Pinckney (soon after his arrival there, but after a conference with the Duke de la Alcudia on the subject, before, however, the Peace between France & that Country was publicly known) stands upon the same procrastinating—trifling—undignified (as it respects that government)—and insulting as it relates to this country ground as they did at the commencement of them Under circumstances like these, I shall be at a loss (if nothing more decisive shall arrive between this and the Assembling of Congress) what to say on this subject, especially as this procrastination & trifling, has been accompanied by encroachments on our territorial rights. There is no doubt of this fact, but persons have, nevertheless, been sent both by Govr Blount & Genl Wayne, to know by what authority it is done. The conduct of Spain (after having herself, invited this negociation, and throughout the whole of its progress) has been such, that I have,

at times, thought it best to express this sentiment at once in the Speech, and refer to the proceedings. At other times, to say only, that matters are in the same inconclusive state they have been; and that if no alteration for the better, or a conclusion of it should take place before the Session is drawing to a close, that the proceedings will be laid fully before Congress.
          From Algiers no late accts have been received; and little favorable, it is to be feared, is to be expected from that quarter.
          From Morocco, the first communications, after our Agent arrived there, were pleasing, but the final result, if any has taken place is yet unknown—and are more clouded.
          Our concerns with the Indians will tell well—I hope, & believe, the Peace with the Western Indians will be permanent; unless renewed difficulties with G. Britain shd produce (as it very likely would do) a change in their conduct. But whether this matter can be mentioned in the Speech with propriety before it is advised & consented to by the Senate, is questionable. and nothing, I am sure, that is so, & is susceptible of caval or criticism, will escape the annonymous writers (if it should go unnoticed elsewhere). It will be denominated by these gentry—a bolster. All the hostile Indians to the Southward have renewed the treaties of Amity & friendship with the United States; & have given the best proofs in their power of their sincerity—to wit—a return of Prisoners & property; and Peace prevails from one end of our frontier to the other. Peace also had been produced between the Creeks & Chickasaws by the intervention of this government, but something untoward & unknown here, has occasioned a renewal of hostilities on the part of the Creeks.
          The Military establishment is of sufficient importance to claim a place in the general communication, at the opening of the Session; and my opinion is, that circumstanced as things are at present, & the uncertainty of what they may be next year, it would be impolitic to reduce it—but whether to express any opinion thereupon, or leave it entirely to their own decision may be considered.
          Whether a report from the Secretary of the Treasury relative to Fiscal matters, particularly on the loans of money—and another from the Secretary of War respecting the Frigates—Arsenals—Military Stores directed to be provided; and the train, in wch

the Trade with the Indians is, agreeably to the several Acts of Legislature may not be proper—and to be referred to in the Speech.
          Having desired the late Secretary of State to note down every matter as it occurred, proper either for the speech at the opening of the Session or for messages afterwards—the enclosed paper contains every thing I could extract from that Office. Aid me I pray you with your sentiments on these points & such others as may have occurred to you relative to my communications to Congress. With affectionate regard I am always Your
          
            Go: Washington
          
        